Benham, Justice.
Larry Kent Pittmon was charged with violating OCGA § 40-6-391 (a) (2), driving under the influence of drugs to the extent it was less safe for him to drive. Citing this Court’s decision in Love v. State, 271 Ga. 398 (517 SE2d 53) (1999), Pittmon filed a general demurrer to the accusation, seeking to quash the charge on the ground that the statute violated the equal protection clauses of the United States and Georgia Constitutions. The trial court found the demurrer to be proper and granted it, effectively dismissing the State’s accusation. The State, exercising its statutory right of appeal under OCGA § 5-7-1 (a) (1), filed a timely notice of appeal from the trial court’s ruling.
This case is identical, procedurally and substantively, to the recently-decided case of State v. Kachwalla, 274 Ga. 886 (561 SE2d 403) (2002). In Kachwalla, we pointed out that our decision in Love was concerned only with the disparate treatment afforded those drivers charged with the per se violation found in OCGA § 40-6-391 (a) (6), and we upheld the constitutionality of OCGA § 40-6-391 (a) (2) against the charge it violated equal protection. For the reasons set forth in Kachwalla, the judgment of the trial court in the case at bar is reversed.

Judgment reversed.


All the Justices concur.